In re Capital City Press; — Plaintiff(s); applying for supervisory and/or remedial *534writs; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “L”, No. 1192210; to the Court of Appeal, First Circuit, No. CW93 0950.
The Writ is Granted.
The trial court shall make public the jury questionnaires of those jurors who appeared for individual voir dire, in this cause. Answers on these questionnaires that contain intensely personal information that would be inappropriate for public disclosure, however, shall be redacted. The trial judge shall make such redactions within 24 hours from the time of this Order. Otherwise the entirety of the information sought shall be made available to the applicant.
DENNIS, J., not on panel.